El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
Bosch Brothers, sociedad mercantil, es dueña de una *351finca rústica de 107 cnerdas y 27 centésimas en Cayey. Para preparar, sembrar y cultivar caña de azúcar en cincuenta cuerdas de esa finca, para las zafras de 1929 y 1930, necesitó Bosch Brothers fondos, y acudió a The United Porto Pican Bank que, por escritura otorgada, ante el notario don Joaquín Vendrell en 31 de enero de 1928, convino en conceder a Bosch Brothers un crédito refaccionario para tal fin, apare-ciendo de la cláusula B de la copia de la escritura ante nosotros que el crédito se da para, atender a los g’astos de preparación del terreno, siembra, sostenimiento, cultivo, recolección y administración de las cañas sembradas en la finca para la zafra de mil novecientos veinte y nueve, hasta la suma de cincuenta dollars por cada cuerda sembrada do cañas de gran cultivo o plantilla, y de veinte y cinco dollars por cada cuerda cuando las cañas tengan la condición de i otoños. Se obligó el Banco citado a entregar las sumas en cantidades parciales, según se necesitaran para el cultivo, reservándose el derecho de inspección de las plantaciones, y' la prestataria a pagar con el azúcar que produjeran las cañas sembradas para la zafra de 1929, cuya azúcar se entregaría a la citada institución baucaria, aunque el número de cuerdas sembradas excediera al señalado en el contrato. Y asimismo se reservó The United Porto Pican Bank el derecho de admi-nistrar las. cañas sembradas para la. zafra de 1929, si la pres-tataria agotase el importe del préstamo refaccionario que le concedía; y la opción para anticipar a tal prestataria las sumas necesarias para terminar la recolección y corte y de-más gastos, cargando las tales sumas a la cuenta de refac-ción. Y en cuanto a la liquidación, se hizo constar lo que sigue:
“ (F) — La liquidación y pago del préstamo refaccionario conce-dido a la Sociedad Mercantil Boscb Brothers por The United Porto Rican Bank, de todos los gastos o anticipos que en exceso de esta .suma haya suplido el Banco acreedor a la referida Sociedad Mer-cantil, de conformidad con la cláusula anterior, así como-, de los intereses1 al nueve por1 ciento anual sobre el importe total que xy-*352suite, se llevará a efecto el día treinta de junio de mil novecientos veinte y nueve, y cuya fecha se fija para el vencimiento definitivo de este contrato, comprometiéndose la Sociedad Mercantil Bosch. Brothers a suscribir pagarés a favor del Banco acreedor por las cantidades que reciba a cuenta del préstamo refaccionario.”
Presentada 1a. escritura al Registro de la Propiedad de Guayama., para anotación en el registro de contratos agrí-colas, el registrador puso la siguiente nota:
“Anotado en el Registro de Contratos Agrícolas el presente do-cumento, con vista de otro complementario y sólo en cuanto al capital del préstamo refaccionario concedido, al folio 50 vto. del tomo 11 de Cayey, finca No. 424, anotación B; denegándose la anotación en cuanto a las sumas que se concedieron en exceso del préstamo así como en cuanto a los intereses, por no determinarse cantidad al-guna para garantizar esos extremos y se toma en su lugar anotación preventiva, por 120 días, en la misma anotación.”
Contra esa nota se interpone el presente recurso.
 La nota del registrador es correcta. El contrato de refacción, o debe tener cantidad determinada al empezar la refacción, o debe fijarse en él una forma de liquidar exacta y precisa. Sólo de esa manera se fija el gravamen que ese contrato significa, y se cumple con el principio de especialidad, en toda su extensión. Sólo así puede el tercero que con relación a esa finca vaya a contratar, tener conocimiento cabal de las responsabilidades de carácter real que afectan a la finca.
El artículo 1 de la Ley sobre refacción agrícola al definir el dicho contrato habla de que una de las partes recibe, con carácter devolutorio, determinadas cantidades. La determi-nación es requisito exigido por la ley.
En la resolución en el caso Rosenstadt & Waller, Inc. v. Registrador de Guayama, 32 D.P.R. 475, ha dicho este tribunal:
“La ley de 1910 y 1911, Compilación, página 11 y siguientes, en el artículo 5, prescribe que el préstamo agríeola puede contener cualesquiera pactos lícitos, pero el artículo 6, que abarca la inscrip-*353eión en el Registro de la Propiedad, a diferencia del registro de préstamos agrícolas prescribe que cuando el contrato comprende la constitución, modificación o extinción de un derecho real, habrá de inscribirse de acuerdo con las prescripciones de la ley hipotecaria.
“La ley hipotecaria y su reglamento en varios artículos exigen que la suma por la cual una finca ha de responder debe ser especi-ficada en la escritura.”
Es claro que este tribunal sostiene la vigencia de la Ley Hipotecaria, en sus principios fundamentales-, tales como aparecen traducidos en los artículos de la misma, y en el reglamento.

Debe confirmarse la nota recurrida.